                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

ADAM FLANDERS,                           )
                                         )
             Petitioner,                 )
                                         )     2:12-cv-00277-JAW
      v.                                 )     2:12-cv-00278-JAW
                                         )
STATE OF MAINE,                          )
                                         )
             Respondent.                 )
                                         )
                                         )
ADAM FLANDERS,                           )
                                         )
             Plaintiff,                  )
                                         )     1:12-cv-00262-JAW
      v.                                 )
                                         )
MASS RESISTANCE,                         )
                                         )
             Defendant.                  )

     ORDER DENYING AND DISMISSING MOTION FOR REMOVAL OF
            PERSONALLY IDENTIFIABLE INFORMATION

      A plaintiff in several cases in this court, which include two petitions for writs

of habeas corpus and an action for libel, slander, and assault, moves the Court to seal

these cases from public access, or in the alternative, order that all references by which

he could be identified be redacted from the opinions in each case. The Court denies

the motion insofar as it requests that the entire court file be sealed and dismisses the

motion without prejudice insofar as it requests that personal information be redacted.

I.    BACKGROUND

      Adam Flanders requests that the Court “remove from publication in their

entirety or otherwise seal[] from public access” opinions in the following federal cases,
or the cases in their entirety: 1 Flanders v. Mass Resistance, No. 1:12-cv-00262-JAW;

Flanders v. State of Maine, No. 2:12-cv-00277-JAW; Flanders v. State of Maine, No.

2:12-CV-00278-JAW. Flanders v. Mass Resistance, No. 1:12-cv-00262-JAW, Def.’s

Mot. for Order for Removal of Personally Identifiable Information (ECF No. 37);

Flanders v. State of Maine, No. 2:12-cv-00277-JAW, Def.’s Mot. for Order for Removal

of Personally Identifiable Information (ECF No. 22); Flanders v. State of Maine, No.

2:12-cv-00278-JAW, Def.’s Mot. for Order for Removal of Personally Identifiable

Information (ECF No. 19) (Def.’s Mot. at 2). In the alternative, Mr. Flanders requests

that “all personal identifiable information be redacted from these opinions, including

but not limited to my name, address, telephone number, and state identifiers, and

that the Court prevent search engines from indexing these opinions.” Id.

        As the basis for his motion, Mr. Flanders states that “there are several hate

groups targeting me, publishing my personal information and encouraging others to

stalk and harass me . . . . They use these government website publications to locate

me and further target my family and I.” Id. at 1. He says that he has received

“hateful emails [and] death threats” and that these groups contacted his employer,

resulting in termination of his employment. Id.               Mr. Flanders contends that “the

safety and private of my family and I outweighs any public interest in these District

Court cases.” Id.

       A.      Flanders v. Mass Resistance, No. 1-12-cv-0062-JAW


1       Mr. Flanders requests “removal or redaction of the following publications”, and then lists the
three docket numbers above. He also, however, lists links to opinions published in each case,
“respectfully request[ing] that these opinions be removed from publication in their entirety or
otherwise sealed from public access.” Id. at 2.

                                                  2
      The first case Mr. Flanders seeks to have sealed, removed, or redacted, is a

diversity suit he brought “over allegedly defamatory statements published by Brian

Camenker following Mr. Flanders’ dissemination of a tell-all letter in 2007 exposing

the questionable activities of a Rockland, Maine based homosexual youth group[]”,

which the Court dismissed as “the allegations in Mr. Flanders’ Complaint are legally

insufficient . . . and Mr. Flanders’ additional filings . . . lack merit.” Order Affirming

the Recommended Decision of the Magistrate Judge (ECF No. 34).

      B.     Flanders v. State of Maine, No. 2-12-cv-0277-JAW and
             Flanders v. State of Maine, No. 2:12-cv-00278-JAW

      Mr. Flanders also requests that the Court seal, remove from publication, or

redact his two petitions for habeas corpus challenging the validity of multiple state

of Maine convictions pursuant to 28 U.S.C. § 2254. Def.’s Mot. at 2. The first petition

challenges Mr. Flanders’ August 27, 2008 convictions in Knox County Superior Court

for Sexual Abuse of a Minor, 17-A M.R.S. § 254(1)(A) and for a probation violation in

the same case. Flanders v. State of Maine, No. 2-212-cv-278, Pet. For Writ of Habeas

Corpus (ECF No. 1). The second petition challenges a number of Mr. Flanders’ state

of Maine convictions in Knox County Superior Court for Aggravated Assault Class B,

17-A M.R.S.A. § 208(1)(A), Criminal Threatening Class C, 17-A M.R.S.A. § 209(1),

Violation of a Protective Order Class D, 5 M.R.S.A. § 4659(1), and Violation of

Conditions of Release Class E, 15 M.R.S. §1092(1)(A). Flanders v. State of Maine, No.

2-212-cv-277, Pet. For Writ of Habeas Corpus (ECF No. 1). The Court denied and

dismissed both petitions. Flanders v. State of Maine, No. 2-212-cv-277, J. (ECF No.

16); Flanders v. State of Maine, No. 2-12-cv-278-JAW, J. (ECF No. 19).

                                            3
II.   Discussion

      A.     Legal Standard

      “[T]here is a strong common law presumption favoring public access to judicial

proceedings and records.” In re Salem Suede, Inc., 268 F.3d 42, 45 (1st Cir. 2001); see

also In re Gitto Glob. Corp., 422 F.3d 1, 6 (1st Cir. 2005). That presumption is “rooted

in a desire to allow the citizenry to monitor the functioning of our courts, thereby

insuring quality, honesty and respect for our legal system.” Eil v. U.S. Drug Enf’t

Admin., 878 F.3d 392, 398 (1st Cir. 2017) (citation and internal punctuation omitted).

“The courts of this country recognize a general right to inspect and copy public records

and documents, including judicial records and documents.” Nixon v. Warner

Commc’ns, Inc., 435 U.S. 570, 597 (1978) (footnotes omitted).            The privilege

encompasses “materials on which a court relies in determining the litigants’

substantive rights.” Anderson v. Cryovac, Inc., 805 F.2d 1, 13 (1st Cir. 1986). In civil

cases, “the plaintiff instigates the action, and, except in the most exceptional cases,

must be prepared to proceed on the public record.” Doe v. Bell Atl. Bus. Sys. Servs.,

Inc., 162 F.R.D. 418, 422 (D. Mass. 1995).

      Once the presumption of public access attaches, it remains possible for a court

to seal a document. United States v. Kravetz, 706 F.3d 47, 59 (1st Cir. 2013). “Though

the public’s right of access is vibrant, it is not unfettered. Important countervailing

interests can, in given instances, overwhelm the usual presumption and defeat

access.” Id. at 59 (quoting Siedle v. Putman Inv., Inc. 147 F.3d 7, 10 (1st Cir. 1998)).

“When addressing a request to unseal, a court must carefully balance the



                                             4
presumptive public right of access against the competing interests that are at stake

in a particular case, keeping in mind that ‘only the most compelling reasons can

justify non-disclosure of judicial records’ that come within the scope of the common-

law right of access.” Id. (quoting In re Providence Journal Co., Inc., 293 F.3d 1, 10

(1st Cir. 2002)) (quoting F.T.C. v. Standard Fin. Mgmt., 830 F.2d 404, 410 (1st Cir.

1987)).

      Federal Rule of Civil Procedure 5.2(d) allows a court to order that a “filing be

made under seal without redaction.” However, before sealing a judicial document,

the First Circuit mandates that the court issue “particularized findings,” Kravetz, 706

F.3d at 61, and that where some portions of a document may be sealed, “redaction

remains a viable tool for separating this information from that which is necessary to

the public’s appreciation of [the court’s order].” Id. at 63. In this District, to “obtain

an order allowing one or more documents or pleadings to be sealed, a party [must]

electronically file . . . a motion to seal together with the separate document(s) or

pleading(s) sought to be sealed.” D. ME. LOC. R. 7A. The motion must also “propose

specific findings as to the need for sealing and the duration the document(s) should

be sealed . . ..” Id. “In making specific findings as to the need for sealing and the

duration the document(s) shall be sealed, the Court may incorporate by reference the

proposed findings in the motion to seal.” D. ME. LOC. R. 7A(c).

      B.     Analysis

             1.     Request to Seal Cases in their Entirety




                                            5
      First, Mr. Flanders’ request to seal his three civil cases in its entirety does not

comport with Local Rule 7A. Mr. Flanders has not “proposed specific findings as to

the need for sealing and the duration the document(s) should be sealed.” Id. Second,

Mr. Flanders’ motion does not provide a sufficient basis for sealing the records of each

case in its entirety. Mr. Flanders contends that “the safety and privacy of my family

and I outweighs any public interest in these District Court cases,” and notes that the

opinions are “non-precedential” criminal appeals of state convictions over ten years

old. Def.’s Mot. at 2. Mr. Flanders does not address why redaction of personal

identifiers in these cases would not sufficiently protect the safety and privacy of

himself and his family. See Kravetz, 706 F.3d at 63.

      Two of the cases Mr. Flanders moves to seal are actions brought by Mr.

Flanders challenging the validity of his state of Maine criminal convictions. The

convictions themselves are matters of the public record of the state of Maine.

Although the Court takes seriously any threats to Mr. Flanders or his family may

have endured, Mr. Flanders has not demonstrated a sufficiently compelling reason to

override the common law right of public access to two criminal appellate cases in their

entirety. When Mr. Flanders himself instigated these three civil actions in public

court, he had to be prepared to proceed on the public record and he has not shown an

“exceptional case” which would rebut the presumption of public access. See Doe, 162

F.R.D. at 422. The Court denies Mr. Flanders’ request to seal the cases in their

entirety.

             2.     Request to Redact Personal Identifiers



                                           6
      Mr. Flanders requests, in the alternative, that “the Court [] order that all

personally identifiable information be redacted from these opinions, including but not

limited to my name, address, telephone number and state identifiers, and that the

Court prevent search engines from indexing these opinions.” Def.’s Mot. at 2. As

Local Rule 7A states, “a party shall . . . file a motion to seal together with the separate

document(s) or pleading(s) sought to be sealed.”           Mr. Flanders has included

hyperlinks to several opinions he requests be redacted of personally identifying

information but has not filed these opinions as separate documents together with the

motion to seal. Def.’s Mot. at 2. The Court cannot access hyperlinks contained in a

motion docketed electronically as a scanned document, nor will the Court do the work

of the party requesting redaction and comb through the docket in search of personal

identifiers. “The responsibility to redact filings rests with counsel and the party or

nonparty making the filing.”       D. ME. LOC. RULES, APPENDIX IV, Administrative

Procedures Governing the Filing and Service by Electronic Means, (i), Privacy

Protection for Filings Made with the Court.

      Federal Rule of Civil Procedure 5.2 governs privacy protections for filings made

with the court. FED. R. CIV. P. 5.2. The Rule allows the redaction of a “filing with the

court that contains an individual’s social-security number, taxpayer-identification

number, or birth date, the name of an individual known to be a minor, or a financial-

account number.” FED. R. CIV. P. 5.2(a). The redaction requirement does not apply

to “the official record of a state-court proceeding,” or to “a pro se filing in an action

brought under 28 U.S.C. §§ 2241, 2254, or 2255.” FED. R. CIV. P. 5.2(b)(1),(6). The



                                            7
Rule also provides that “[a] person waives the protection of Rule 5.2(A) as to the

person’s own information by filing it without redaction and not under seal.” FED. R.

CIV. P. 5.2(c)(h).

       First, Mr. Flanders failed to comply with the requirements of the local rules

because he filed the motions without proposed redactions. Second, because he filed

his motions without redaction, he waived the protection of Rule 5.2(A) as to his own

information. Third, at first glance, the Court’s opinions in these cases do not contain

any personal identifiers as that term is legally defined. The Court’s opinions mention

Mr. Flanders’ name and the docket numbers and state courts in which he was

convicted, but those identifiers are not usually redactable except in unusual

circumstances not present here. The Complaint filed by Mr. Flanders in Flanders v.

Mass Resistance, No. 1-12-cv-0062-JAW, includes the state of Mr. Flanders’ residence

at the time he filed the Complaint. Rule 5.2 does not allow the sealing or redaction

of such information.

       In contrast, the exhibits filed along with Mr. Flanders’ Motion for Order of

Removal of Personally Identifiable Information, which he did not file under seal,

includes personal identifiers. Def.’s Mot., Attach. 1 at 2. The Court finds that by

filing the instant motion not under seal, Mr. Flanders waived the protection afforded

under Rule 5.2(a) as to personal identifiers included in his motion for order of removal

of personally identifiable information.

       The Court, therefore, denies in part and dismisses in part Mr. Flanders’ Motion

for Order of Removal of Personally Identifiable Information, Flanders v. Mass



                                           8
Resistance, No. 1:12-cv-00262-JAW, (ECF No. 37); Flanders v. State of Maine, No.

2:12-cv-00277-JAW, (ECF No. 22); Flanders v. State of Maine, No. 2:12-cv-00278-

JAW, (ECF No. 19). The Court denies that portion of Mr. Flanders’ motion that asks

the Court to seal the records in their entirety. The Court dismisses without prejudice

that portion of his motion that asks the Court to redact personal identifiers, since

some personal identifiers are not redactable under the Rule and Mr. Flanders must

isolate permissibly redactable personal identifiers and submit proposed redactions

for the Court’s review.

      If Mr. Flanders seeks to file a redacted version of any of his court filings in the

above cases in accordance with Federal Rule of Civil Procedure 5.2(a), he may do so,

but in doing so, he must comply with the District’s local rules.

      SO ORDERED.


                                   /s/ John A. Woodcock, Jr.
                                   JOHN A. WOODCOCK, JR.
                                   UNITED STATES DISTRICT JUDGE

Dated this 8th day of July, 2019




                                           9
